United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1022
Issued: April 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2009 appellant, through her attorney, filed a timely appeal of the
February 6, 2009 schedule award of the Office of Workers’ Compensation Programs. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 22 percent permanent impairment of her
right upper extremity and 11 percent permanent impairment of her left upper extremity, for
which she received schedule awards.
FACTUAL HISTORY
On August 19, 1999 appellant, then a 48-year-old mail processor, filed an occupational
disease claim alleging that she developed numbness and loss of strength in her hands due to
factors of her federal employment. An electromyogram (EMG) dated October 9, 1999
demonstrated evidence of bilateral median nerve entrapment at the wrists, mild on the left and
moderate on the right consistent with bilateral carpal tunnel syndrome. The Office accepted that

appellant sustained bilateral carpal tunnel syndrome on November 10, 1999 and authorized right
surgical release on November 16, 1999. Dr. Christopher D. Casscells, a Board-certified surgeon,
performed right carpal tunnel release on November 12, 1999. Appellant returned to light-duty
work on December 6, 1999. She returned to full duty on July 1, 2002.
Appellant filed a recurrence of disability claim on October 24, 2003 and alleged that the
weakness in her hands had recurred. An EMG demonstrated carpal tunnel entrapment of the
right and left median nerves involving motor and sensory components. The Office denied this
claim on February 19, 2004. Appellant requested an oral hearing.
On July 20, 2001 appellant, then a 50-year-old mail processor, filed an occupational
disease claim alleging that she sustained a tear in her right rotator cuff due to her employment
duties of feeding and sweeping mail into a machine. She first became aware of her condition on
June 22, 2000 and first attributed her condition to her employment on December 4, 2000. The
Office initially accepted her claim for bursitis of the right shoulder on October 31, 2001. It
expanded appellant’s claim on November 28, 2001 to include right rotator cuff tear and the
February 2, 2001 anterior acromioplasty and repair of the right rotator cuff tear. Appellant
underwent additional surgery on December 20, 2001 consisting of a right Mumford procedure
including removal of one centimeter of the distal clavicle.
Appellant requested a schedule award on April 27, 2004 and submitted a report dated
February 12, 2004 from Dr. Nicholas Diamond, an osteopath, who diagnosed bilateral carpal
tunnel syndrome with right carpal tunnel release on November 12, 1999, right thumb basilar joint
tenosynovitis, as well as appellant’s right rotator cuff tear and surgeries. Dr. Diamond noted that
she had nerve conduction velocity (NCV) and EMG studies on November 22, 2003, which
revealed bilateral carpal tunnel syndrome. He performed a physical examination and noted that
appellant’s sensory examination revealed decreased sensation to light touch and to pinprick over
the median nerve distribution of upper extremities. Dr. Diamond provided a correlation of his
findings with the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) awarding appellant 1 percent impairment due to loss of range of
motion of the right thumb,1 31 percent impairment due to sensory deficit of the right median
nerve,2 4 percent impairment due to motor strength deficit of the right supraspinatus,3 4 percent
impairment due to motor strength deficit of the right deltoid4 and 10 percent impairment due to
right grip strength deficit.5 He combined these impairments to reach 43 percent impairment of
the right upper extremity and added an additional 3 percent impairment due to pain in
accordance with Chapter 18 of the A.M.A., Guides6 for 46 percent total impairment of the right
upper extremity. Dr. Diamond awarded appellant 31 percent impairment of the left upper
1

A.M.A., Guides 577, Figure 16-15.

2

Id. at 492, Table 16-15, 482, Table 16-10.

3

Id. at 484, Table 16-11; 499, Table 16-15.

4

Id.

5

Id. at 509, Table 16-34.

6

Id. at 574, Figure 18-1.

2

extremity due to sensory deficit of the left median nerve and added an additional 3 percent
impairment due to pain under Chapter 18 of the A.M.A., Guides to reach a total impairment
rating of 34 percent for the left upper extremity.
The Office medical adviser reviewed the evidence of record on August 12, 2004 and
found that appellant had 17 percent impairment of her right upper extremity due to 1 percent
impairment of her right thumb, 5 percent impairment due to carpal tunnel syndrome7 and
10 percent impairment of the right shoulder8 as well as an additional 2 percent for pain.9 The
Office medical adviser found five percent impairment due to left carpal tunnel syndrome10 and
an additional two percent impairment due to pain for a total left upper extremity impairment of
seven percent.11
By decision dated September 7, 2004, the Office granted appellant a schedule award for
17 percent impairment of her right upper extremity and 5 percent impairment of her left upper
extremity.
On September 17, 2004 Dr. Casscells performed a right trigger finger release on the long
finger.
Appellant, through her attorney, requested an oral hearing on September 10, 2004. She
submitted reports dated October 13, 2004 and January 6, 2005 from Dr. Casscells, a Boardcertified orthopedic surgeon, which referenced her previous claim for carpal tunnel syndrome.
Dr. Casscells stated that appellant underwent a right carpal tunnel release on November 12, 1999
and returned to work. He stated that the chronic repetitive nature of her work resulted in a
recurrence of bilateral carpal tunnel syndrome and that as demonstrated by an October 22, 2003
EMG her symptoms had worsened.
By decision dated March 7, 2005, the hearing representative noted that the Office had
denied appellant’s claim for a recurrence of her carpal tunnel syndrome. He noted that at the oral
hearing appellant’s attorney had asserted that her claim should be developed as a new
occupational disease. The hearing representative reviewed the Office’s September 7, 2004
decision and noted that the impairment ratings should have been listed as 17 percent of the right
upper extremity and 5 percent of the left upper extremity. He noted that the Office medical
adviser did not provide any medical reasoning supporting his impairment rating and
distinguishing his methods from Dr. Diamond. The hearing representative directed the Office to
create a new occupational disease claim for carpal tunnel syndrome for appellant with evidence
related to this condition beginning in October 2003, double this claim with her 1999 carpal
tunnel claim and issue a decision regarding her claim for bilateral carpal tunnel syndrome and
7

Id. at 495.

8

Id. at 506, Table 16-27.

9

Id. at 574, Figure 18-1.

10

Id. at 495.

11

Id. at 574, Figure 18-1.

3

right long trigger finger. The hearing representative also set aside the Office’s September 7,
2004 decision and directed the Office to double this claim with the two carpal tunnel claims in
order for the Office medical adviser to review the complete case record and provide medical
reasoning for his impairment rating.
The district medical adviser reviewed the medical evidence on July 12, 2005 and
diagnosed stenosing tenosynovitis and increasing carpal tunnel syndrome. He opined that
appellant had five percent impairment of her right upper extremity and that she reached
maximum medical improvement on March 28, 2005. The Office requested that the district
medical adviser address her permanent impairment due to bilateral carpal tunnel syndrome, right
shoulder conditions and right trigger finger.
In a letter dated October 18, 2005, the Office accepted appellant’s claim for right trigger
finger and aggravation of bilateral carpal tunnel syndrome.
In a report dated July 17, 2006, the district medical adviser found 10 percent sensory
impairment due to Dr. Diamond’s finding of decreased sensation to light tough and pinprick over
the median nerve distribution of the right and left upper extremities or Grade 4 impairment of
25 percent multiplied by the value of the median nerve of 39 percent. The district medical
adviser found that a resection arthroplasty of the distal clavicle was 10 percent impairment. He
noted that loss of strength should not be combined with other impairments. The district medical
adviser found 1 percent impairment for range of motion deficit of the right thumb, 10 percent
due sensory deficit of the median nerve and 10 percent for right shoulder resection arthroplasty
or 20 percent impairment of the right upper extremity. He also allowed three percent due to pain
in accordance with Chapter 18 of the A.M.A., Guides.12 In regard to appellant’s left upper
extremity, the district medical adviser found 10 percent of the left upper extremity due to Grade
4 sensory impairment of the left median nerve and 3 percent due to pain in accordance with
Chapter 18. He noted that any residual discomfort from the right trigger finger would be covered
in the pain award. The district medical adviser doubled the schedule awards.
By decision dated August 2, 2006, the Office granted appellant a schedule award for an
additional nine percent impairment of her upper extremities. Appellant, through her attorney,
requested an oral hearing on August 8, 2006. By decision dated March 2, 2007, the hearing
representative found that the district medical adviser’s report represented the weight of the
medical evidence and established her permanent impairment.
On April 12, 2007 appellant, through her attorney, requested reconsideration and
submitted a report dated March 8, 2007 from Dr. Diamond, who provided range of motion for
appellant’s wrists and noted her right thumb had extension of 40 degrees. Dr. Diamond noted
appellant’s grip and pinch strength and found diminished light touch involving the median nerve
bilaterally. He stated that appellant rated her pain as between 0 and 8 out of 10 in the wrists and
hands bilaterally. Dr. Diamond awarded 31 percent impairment of the upper extremities due to
Grade 2 sensory deficit of the median nerves and 1 percent impairment for loss of range of
motion of the right thumb joint.
12

Id. at (5th ed. 2001).

4

The district medical adviser reviewed Dr. Diamond’s report on June 3, 2007 and
disagreed with his sensory loss grading. He opined that appellant had a Grade 4 rather than
Grade 2 sensory impairment. On September 13, 2007 the district medical adviser again found
that she had no additional impairment.
By decision dated October 11, 2007, the Office denied modification of its prior decision.
Appellant appealed this decision to the Board and in an Order Remanding Case dated
September 22, 2008,13 the Board directed the Office to combine her claims as initially instructed
by the hearing representative and to issue an appropriate decision. The Office reissued the
October 11, 2007 decision on February 6, 2009.
On appeal, appellant’s attorney alleged that there was an unresolved conflict of medical
opinion evidence regarding the extent of appellant’s permanent impairment, which required
referral to an impartial medical specialist.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act14 and its
implementing regulations15 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.16 Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.17
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides his opinion is of diminished probative value in
establishing the degree of permanent impairment and the Office may rely on the opinion of its
medical adviser to apply the A.M.A., Guides to the findings reported by the attending
physician.18

13

Docket No. 08-1195 (issued September 22, 2008).

14

5 U.S.C. § 8107.

15

20 C.F.R. § 10.404.

16

Id.

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
18

Linda Beale, 57 ECAB 429, 434 (2006).

5

ANALYSIS
Appellant’s physician, Dr. Diamond, an osteopath, provided his impairment rating on
February 12, 2004 and found that appellant had a Grade 2 impairment of the median nerve for
31 percent impairment of the upper extremity. Grade 2 impairment encompasses decreased
superficial cutaneous pain and tactile sensibility with abnormal sensations or moderate pain that
may prevent some activities with values of 61 to 80 percent.19 The Board notes that
Dr. Diamond found that appellant’s sensory examination demonstrated only decreased sensation
to light touch and pin prick in the median nerve distribution. Dr. Diamond also provided an
impairment rating for loss of strength of the right supraspinatus and deltoid muscles as well as
loss of grip strength. In providing these ratings he failed to consider that the A.M.A., Guides
provide loss of strength should not be rated in the presence of decreased range of motion, such as
the loss of range of motion of appellant’s thumb found by Dr. Diamond,20 who also estimated
that appellant had three percent impairment due to pain found in Chapter 18 of the A.M.A.,
Guides. The fifth edition of the A.M.A., Guides allows for impairment percentage to be
increased by up to three percent for pain by using Chapter 18, which provides a qualitative
method for evaluating impairment due to chronic pain. If an individual appears to have a painrelated impairment that has increased the burden on his or her condition slightly, the examiner
may increase the percentage up to three percent. However, examiners should not use Chapter 18
to rate pain-related impairments for any condition that can be adequately rated on the basis of the
body and organ impairment systems given in other chapters of the A.M.A., Guides.21
Dr. Diamond did not provide any reason for adding the additional impairment rating for pain.
Such reasoning would be necessary as he already accorded appellant 31 percent sensory
impairment of the median nerve. The Board finds that the additional three percent impairment
for pain, should not be considered in appellant’s final impairment rating.
Dr. Diamond completed a supplemental report on March 8, 2007 awarding 31 percent
impairment of the upper extremity due to Grade 2 sensory deficit of the median nerves bilaterally
and 1 percent impairment for loss of range of motion of the right thumb joint. He again noted
diminished light touch involving the median nerve bilaterally and stated that appellant rated her
pain as between 0 and 8 out of 10 in the wrists and hands bilaterally.
The district medical adviser reviewed Dr. Diamond’s findings of decreased sensation to
light touch and to pinprick over the median nerve distribution of upper extremities as well as
appellant’s statement that her hand pain ranged from 0 to 8 out of 10. He opined that her
objective findings supported Grade 4 impairment of the median nerve. Grade 4 impairment is
the result of distorted superficial tactile sensibility with or without minimal abnormal sensations
or pain that is forgotten during activity with values of 1 to 25 percent. The Board concludes that
these findings of Dr. Diamond are comparable to Grade 4 impairment under the A.M.A., Guides,
distorted superficial tactile sensibility or diminished light touch. It is well established that, when
19

A.M.A., Guides 482, Table 16-10.

20

Id. at 508. “Decreased strength cannot be rated in the presence of decreased motion….”

21

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003); A.M.A., Guides, 571, 18.3(b); P.C., 58 ECAB 539 (2007); Frantz Ghassan, 57 ECAB 349 (2006).

6

the attending physician fails to provide an estimate of impairment conforming to the A.M.A.,
Guides his opinion is of diminished probative value in establishing the degree of permanent
impairment and the Office may rely on the opinion of its medical adviser to apply the A.M.A.,
Guides to the findings reported by the attending physician.22 The Board finds that the district
medical adviser properly reduced appellant’s impairment rating to reflect the findings provided
by Dr. Diamond.
CONCLUSION
The Board finds that appellant has no more than 22 percent permanent impairment of her
right upper extremity and 11 percent permanent impairment of her left upper extremity for which
she has received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the February 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

22

Linda Beale, 57 ECAB 429, 434 (2006).

7

